Citation Nr: 1419380	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from July 2010 to August 2010.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was scheduled to testify at a November 2013 Travel Board hearing.  In a November 2013 statement from the Veteran's representative, the Veteran withdrew his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his GERD was aggravated by his active military service.  The Veteran also contends that his IBS was caused by his active military service.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).
The Board notes that the Veteran's July 2010 enlistment examination is negative for any notations of defects, infirmities, or disorders.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111 (2013).

In order to rebut the presumption of soundness there must be clear and unmistakable evidence that the disability both preexisted service and was not aggravated by service.  38 U.S.C.A. § 1111.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In regards to the Veteran's GERD, there seems to be no dispute by the Veteran that his condition preexisted service.  The Veteran's in-service and post-service statements all show that he was diagnosed with GERD at age 12.  However, as stated above, GERD was not noted on entrance into service.  As such, although clear and unmistakable evidence establishes that GERD existed prior to service, in order to rebut the presumption of soundness for this condition, there must also be clear and unmistakable evidence that the disability was not aggravated by service. 38 U.S.C.A. § 1111.  The Board notes that the Veteran has asserted that his symptoms increased in severity during service and he continues to suffer from those severe symptoms.  The Board also notes that the Veteran has not been provided with a VA examination to determine whether the Veteran's preexisting GERD was aggravated by his service.  As such, the Board finds that a remand is necessary to address the issue of aggravation.  

In regards to the Veteran's IBS, the Board notes that a July 25, 2010, service treatment record shows that the Veteran was noted as having a five year history of diarrhea and was given a provisional diagnosis of IBS.  The next day the Veteran was diagnosed with IBS.  The Veteran contends that he did not have IBS until service.  As the issue of preexistence has been raised, the Board finds that on remand the examiner should also provide an opinion as to the etiology of the Veteran's IBS.  

Finally, the Board notes that on his VA Form 9 the Veteran asserted that his private medical records dated 2002 to 2010 show that his GERD was controlled prior to service.  The Board notes that the only private record associated with the claims file is a December 2011 note from the Veteran's treating physician.  As the private records could provide favorable evidence for the Veteran, on remand the RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, particularly private treatment records dated 2002 to 2010.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After all identified outstanding records have been associated with the claims file; schedule the Veteran for an appropriate examination to determine the nature and etiology of his GERD and IBS.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All appropriate testing should be conducted.

The examiner should solicit a complete history from the Veteran regarding his GERD and IBS, and comment as to the significance, if any, of the reported history, available lay statements, and the other medical evidence of record.  

The examiner should provide an opinion as to whether clear and unmistakable evidence of record establishes that the Veteran's preexisting GERD was NOT aggravated by his military service beyond its natural progression? 

If feasible, the examiner is asked to determine the pre-service level of severity of the Veteran's GERD and the level of severity after the Veteran left service.

The examiner should also provide an opinion as to:

(1) Whether clear and unmistakable evidence of record establishes that the Veteran's currently diagnosed IBS pre-existed his active military service, and, if so

(2) Whether clear and unmistakable evidence of record establishes that the Veteran's currently IBS was NOT aggravated by his military service beyond its natural progression? 

OR, ALTERNATIVELY, 

(3) Whether it is at least as likely as not (50 percent probability or greater) that IBS was caused by or otherwise etiologically related to his military service?

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  The examiner is also advised that the opinions must be based upon clear and unmistakable affirmative evidence demonstrating there was no aggravation, and cannot rely on the insufficiency of the evidence to establish no aggravation. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

